United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
P.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Grand Rapids, MI, Employer
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1315
Issued: March 4, 2011

Case Submitted on the Record

DECISION AND ORDER

Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 5, 2010 appellant filed a timely appeal from an October 27, 2009 decision of the
Office of Workers’ Compensation Programs’ which denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the issues in this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to factors of his federal employment.
FACTUAL HISTORY
On November 4, 2008 appellant, then a 42-year-old distribution clerk, filed an
occupational disease claim alleging a back condition while at work. His duties included bending,
twisting, lifting and standing for long periods on cement. Appellant also asserted that lifting
affected his back. The employing establishment noted that he related that “this was just
something he has dealt with off and on for years and it was flaring up again.”

In an October 1, 2008 report, Dr. Randall J. Ceton, a Board-certified family practitioner,
treated appellant for recurrent low back pain stemming from an L4-L5 disc protrusion.
Appellant had increasing discomfort with low back pain, left-leg radiation and right buttock
numbness over the prior two to three months, which was apparently worsened by standing for
long periods while at work. A magnetic resonance imaging (MRI) scan showed disc protrusion
at L3-L4 and L4-L5, which was slightly more complicated than an MRI scan taken several years
earlier. Dr. Ceton noted that x-rays showed right L5 spondylolysis and that Dr. Damon T. Vu, a
Board-certified anesthesiologist and pain specialist, found sensory deficit involving the left leg
and scheduled an electromyography (EMG) to rule out spinal neuropathy. Appellant’s disc
protrusion and spondylolysis contributed to his pain but likely were not the only causes.
Dr. Ceton advised that appellant was motivated to return to work. In an October 31, 2008 report,
he advised that appellant had bilateral knee pain but did not know if it was related to appellant’s
work. Dr. Ceton opined that “certainly, standing persistently can cause work-related pain but it
[i]s unclear to me.” He termed an MRI scan as surprisingly normal and noted that appellant’s
neurosurgeon suspected that appellant might have a “lesion higher up in his spinal cord.”
Dr. Ceton stated that examination was consistent with neuropathy related to low back pain. He
opined that “the exacerbation seems to be related in part to repetitive work in which he is
standing on a concrete floor with repetitive lifting, pushing and pulling and shoving of material
in front of him.”
In an undated statement received November 18, 2008, appellant noted that his low back
condition was caused by standing on cement for long periods, bending and twisting and
extending his arm and sorting.
In a letter dated November 26, 2008, the Office requested additional factual and medical
evidence from appellant and the employing establishment.
In a November 10, 2008 report, Dr. Vu diagnosed low back pain and peripheral
neuropathy. In a December 1, 2008 report, he administered a bilateral sacroiliac joint injection.
In a December 12, 2008 report, Dr. Ceton reiterated that appellant had an L4-L5 disc
protrusion several years prior with increasing symptoms of low back pain, left-leg radiation and
right buttock numbness over the past four to five months. It worsened with work, especially
when standing for long periods, bending and twisting with repetitive lifting. Dr. Ceton
diagnosed a disc protrusion at both L3-L4 and L4-L5 along with right L5 spondylolysis. He
opined that appellant was unable to stand or sit for prolonged periods for more than 20 minutes
at a time due to his disc disease. Dr. Ceton noted that appellant was unable to repetitively bend,
twist or lift for three to six months.
In a December 14, 2008 letter, appellant stated that the initial injury was caused by a box
of fruit or a heavy package that he tried to lift from a hamper. He had to shovel the sidewalks as
well as pick up parcels that weighed up to 150 pounds.

2

By decision dated February 13, 2009, the Office denied appellant’s claim. It found that
the medical evidence did not establish that his low back condition was related to the accepted
work activities.1
In a February 16, 2009 treatment note, Dr. Ceton advised that appellant’s back was doing
significantly better until three days prior when he “injured it.” He diagnosed recurrent low back
pain and suspected a herniated disc although an MRI scan was not conclusive. Dr. Ceton noted
that appellant wished to work on a trial basis and explained that “as long as he is getting better I
have told him that he can go back” but if he had an exacerbation, “he must stop immediately.”
On February 26, 2009 appellant repeated his belief that his duty contributed to his low
back condition and noted that the claims of coworkers’ had been accepted. He included several
awards and letters of recognition for his work. Appellant submitted evidence previously of
record.
In a July 1, 2009 report, Dr. Ceton repeated appellant’s history and noted that in the past
year, appellant experienced significantly increasing pain, worsened at work by long periods of
standing, pushing and pulling.
Appellant’s symptoms fluctuated greatly and became
significantly worse when he stood for long periods of time at work. Unfortunately, his job does
not allow this to happen with restrictions.” Dr. Ceton examined appellant and found left leg
radiculopathy with straight leg raise, possibly related to neuropathy, which was not diagnosed by
EMG. He recommended a repeat EMG. Dr. Ceton stated that, given the degenerative nature of
the disease, appellant’s recurrent pain was more likely than not contributed to by his work.
On August 1, 2009 appellant requested reconsideration. He described his history of
injury and duties at work.
By letters dated August 20, 2009, the Office advised appellant, Dr. Ceton and the
employing establishment that additional factual and medical evidence was needed.
In an August 27, 2009 report, Dr. Ceton reiterated that appellant had a long history of low
back pain. Appellant’s work at the employing establishment “required prolonged standing and
repetitive pushing and pulling, I think that more likely than not it has contributed to this
condition of increased herniated disc. This would be in conjunction with other factors including
possible degree of inherited tendency towards back problems, as well as activities outside of the
workplace.” Dr. Ceton noted that appellant had not worked since August 2008 despite a work
release because the employer would not accept appellant. He advised that the work restrictions
were secondary to appellant’s injuries and therefore more likely then not, related to appellant’s
work exposure. Dr. Ceton believed that a substantial amount of contribution came from other
factors. On August 28, 2009 he completed a work capacity evaluation and advised that appellant
could return to work for eight hours a day with restrictions on walking, standing twisting,
bending and stooping.
By decision dated October 27, 2009, the Office denied modification of the February 13,
2009 decision.
1

On March 6, 2009 appellant requested a hearing but, in a letter dated May 12, 2009, he withdrew the request.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The Office accepted that appellant’s work activities included bending, twisting, lifting
and standing on cement at work. The Board finds that he submitted insufficient medical
evidence to establish that his low back condition was caused or aggravated by these activities or
other specific factors of his federal employment.
Dr. Ceton submitted two reports dated October 1, 2008. He diagnosed an L4-L5 disc
protrusion based on an MRI scan which is not of record. Dr. Ceton noted that appellant had a
history of increasing low back pain with left-leg radiation and right buttock numbness over the
prior two to three months, which was apparently worsened by standing for long periods while at
his work. The Board notes that appellant had not worked for the employing establishment since
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

4

August 7, 2008 and Dr. Ceton did not clearly address how work activities caused appellant’s
condition. It is well established that medical reports must be based on a complete and accurate
factual and medical background and medical opinions based on an incomplete or inaccurate
history are of little probative value.6 On October 1, 2008 Dr. Ceton noted appellant’s increased
pain over the past two to three months but stated that his MRI scan was “surprisingly normal.”
This is in contrast to the earlier report which found a disc protrusion. Dr. Ceton also opined that
“the exacerbation seems to be related in part to repetitive work in which [appellant] is standing
on a concrete floor with repetitive lifting, pushing and pulling and shoving of material in front of
him.” His opinion is not fully explained and he couched his opinion on causal relationship in
speculative terms noting that appellant’s condition was “apparently” work related or “seems to
be related” without providing medical rationale to explain the reasons why any specific
diagnosed condition was caused or aggravated by particular employment duties.7 The Board has
held that medical conclusions unsupported by adequate facts and rationale are of little probative
value.8
In an October 31, 2008 report, Dr. Ceton advised that appellant had bilateral knee pain
and opined that he did not know if it was related adding that “certainly, standing persistently can
cause work-related pain but it [i]s unclear to me.” At best this report provides speculative
support for causal relationship. In a December 12, 2008 report, Dr. Ceton referred to an L4-L5
disc protrusion and MRI scan, which was not of record and advised that appellant’s condition
worsened with work, especially when standing for long periods, bending and twisting with
repetitive lifting. Again, he did not provide a fully reasoned narrative opinion explaining how
appellant’s employment duties caused or aggravated the diagnosed condition. On July 1 and
August 27, 2009 Dr. Ceton noted increased pain “worsened at work” by long periods of standing,
pushing and pulling and opined that the degenerative condition was contributed to by appellant
work. He did not provide any additional medical reasoning explaining the basis of his opinion
on causal relationship. On February 16, 2009 Dr. Ceton noted that appellant’s back was doing
significantly better until three days earlier when he “injured it.” This report suggests a new
injury unrelated to work and would not be sufficient to establish a work-related condition.
The record also contains reports from Dr. Vu but they are insufficient to establish the
claim as he did not offer any opinion on causal relationship.9 Other reports submitted by
appellant’s physicians also failed to specifically address whether any factors of appellant’s

6

Douglas M. McQuaid, 52 ECAB 382 (2001).

7

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
8

C.B., 60 ECAB ___ (Docket No. 08-2268, issued May 22, 2009).

9

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. See S.E., 60 ECAB ___ (Docket No. 08-2214, issued
May 6, 2009).

5

employment caused appellant’s diagnosed condition. Consequently, the Board finds that this
evidence is insufficient to establish appellant’s claim.10
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a diagnosed medical condition, he has not met his burden of proof in
establishing his claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2009 is affirmed.
Issued: March 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Appellant also provided physical therapy records. Such records do not constitute competent medical opinion in
support of causal relation as a physical therapist is not a physician as defined under the Act. A.C., 60 ECAB ___
(Docket No. 08-1453, issued November 18, 2008); see 5 U.S.C. § 8101(2).

6

